                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

BENJU BASBA, et al.,                              *

         Plaintiffs,                              *

   v.                                             *           Civil Action No. 8:19-cv-00380-PX

LIU XUEJIE, et al.,                               *

         Defendants.                    *
                                       ***
                           MEMORANDUM OPINION AND ORDER

         On June 3, 2019, the Court ordered Plaintiffs to show good cause by June 17, 2019, why

this case should not be dismissed for failure to comply with the service requirements set forth in

Federal Rule of Civil Procedure 4(m). ECF No. 3.

         Rule 4(m) requires a plaintiff to serve a defendant “within 90 days after the complaint is

filed.” If a defendant has not been served within this time frame, the Court “must dismiss the

action without prejudice against that defendant.” Fed. R. Civ. P. 4(m). However, if a plaintiff

“shows good cause for the failure, the court must extend the time for service for an appropriate

period.” Id.; Hansan v. Fairfax Cty. Sch. Bd., 405 F. App’x 793, 793–94 (4th Cir. 2010).

         Good cause generally amounts to “the interference of some outside factor [that]

prevented the otherwise-diligent plaintiff from complying with” Rule 4(m). Uzoukwu v. Prince

George’s Cmty. Coll. Bd. of Trs., No. DKC 12-3228, 2013 WL 3072373, at *2 (D. Md. June 17,

2013). To meet this good cause standard, a plaintiff must demonstrate that he exercised

“reasonable diligence in trying to effect service.” Jones v. Sears, Roebuck & Co., No. DKC 15-

3092, 2016 WL 1696557, at *2 (D. Md. Apr. 28, 2016). Inadvertence or carelessness does not

suffice. Burns & Russell Co. of Balt. v. Oldcastle, Inc., 166 F. Supp. 2d 432, 439 n.9 (D. Md.

2001).
       Plaintiffs aver that they have attempted to serve Defendant Liu Xuejie at least seven

times. Plaintiffs have hired a process server and investigators to “follow a trail of her properties

and vehicles.” ECF No. 4 at 2. Given these attempts, Plaintiffs have exercised reasonable

diligence in trying to effect service. See Joe Hand Promotions, Inc. v. Novak, No. 2:12-cv-

00249-PMD, 2012 WL 5077578, at *3 (D.S.C. Oct. 18, 2012). Thus, Plaintiffs have

demonstrated good cause to extend the time for service as to Xuejie.

       Defendant Liu Xuelin appears to maintain residences in four separate countries in the Far

East, according to Plaintiffs’ investigators. ECF No. 4 at 2. Plaintiffs “believe that they have

found Defendant Xuelin’s present location and have initiated the service process, which may

require involving the Central Authority in the foreign nation.” Id. Because Plaintiffs are

attempting to serve Xuelin overseas, the strict time limitations proscribed by Rule 4(m) do not

apply. Fed. R. Civ. P. 4(m); A Love of Food I, LLC v. Maoz Vegetarian USA, Inc., No. AW-10-

2352, 2011 WL 4102084, at *3–4 (D. Md. Sept. 13, 2011) (noting that plaintiffs “must still act

diligently and effectuate service abroad within a reasonable period of time”). Rather, Plaintiffs

must demonstrate diligence in effecting service. Plaintiffs have requested until August 1, 2019

to effect service. Plaintiffs’ ongoing service efforts reflect the requisite diligence. The Court

grants the request. ECF No. 4 at 3–4.

       Accordingly, it is this 18th day of June 2019, by the United States District Court for the

District of Maryland, ORDERED that Plaintiffs serve Defendants on or before August 1, 2019.



6/18/2019                                                            /S/
Date                                                          Paula Xinis
                                                              United States District Judge




                                                  2
